PD-1224-15
                                   "COURT OF CRIMINAL APPEALS CF TEXAS"

        KENNEDY,MICHAEL RAY
                VS.

        STATE OF TEXAS,                              Tr.Ct.No67,789-E
       FILED IN                                      C0A N0.07-14-00353-CR           RECEIVED !W
COURT OF CRIMINAL APPEALS                                            PD-1224-15 COURT OF CRIMINAL APWW!
       OCT 22 2G15                                                                     OCT 22 2015
                                        NOTICE OF APPEAL
     Abel Acosta, Cier            j-QN TH£ MERITS 0F THE MOtion filed], Abel Acosta, Clar*-
             NOTICE      IS HEREBY GIVIN THAT MICHAEL RAY KENNEDY APPEALLANT

        IN THE ABOVE NAMED CASE HEREBY APPEAL TO THE UNITED STATES                   COURT   ..
        OF APPEALS FOR AUSTIN TEXAS,CIRCUIT FROM THE DENIED APPELLANTS
        PRO-SE MOTION REQUESTING AN ORDER GRANTING AN APPEAL, ON THE
        MERITS OF THE MOTION FILED[TESTING OF BALLISTIC EVIDENCE].
        FOR THE FOLLOWING REASONS.



        That such evidence was not tested SEE.VELA V. STATE 209S.W.3d 128,
        130,(Tex.Crim.App.2006).TRE 104(a),401,402,and 702"set out three
        seperate conditions regarding admissibility of expert testimony.At
        131.Theses rules require a trial judge to make three seperate in
        quiries ,which must be met before admitting expert testimony(l)the
        witness qualifies as an expert by reason of his knowledge,skill
        experience,training,or education,.
               SEE.RR.V.2 PG 158 Officer Michael wheeler
        Q- officer did you send that slug to any kind of lab for analysis ?
        A- NO I DIDDN't.
        IN RR.V.2 PG 171 LN 1-2
        Q- AND OF COARSE YOU'RE NOT AN EXPERT IN BALLISTICS,ARE YOU ?
        A   NO,SIR.
        IN AKE[V. OKLAHOMA,470 U.S. 68(1985) there was testimony that was
        speculation of the size of the bullet.AN EXPERT IS NEEDED AN APPEAL
         IS NEEDED ON THE MERITS OF THE BULLET.TO DETERMINE WHAT STANDARD A
        APPELLATE COURT SHOULD APPLY IN REVIEWING THE TESTIMONY OF AN
        OFFICER WHO ADMITTS HE IS NOT QULIFIED IN BALLASTICS.
        SEE.GENERAL ELEC,CO..V. JOINER,522U.S.136,139L.Ed 2d 508,118S.Ct.
        5l2(1997)Citeing Daubert V.Merrell Dow P harmaceuticals,Inc.,
         509U.S.579,113S.ct 2786,125L.E.d 2d 469(1993)
         COMPARE.Beech Aircraft Corp V. Rainery 488U.S.153,172(1988)


                                           (1)
   chapter 38 requesting Forensic analysis and testing are an
   appealabe process,In the interest of justice and fairness.
   simple putt the trie of fact or noone in the court truthfully
   knows what size of bullete was recovered out of the car,.
   the State abused its descretion in not veiwing the merits of the
   writ on the contents of the bullett,if the appeal is denied,
   then the only coarse of action left appears to be writ of mandamus
   for testing of the Bullett.
   Wherefore,premisies considered Appeallant Prays that this Honorable
   appeals court grants appeal on the merits of the motion that was
   denied,for testing of a bullett that was wrongfully admitted from
   an officer who is not skilled in testimony of ballistics {NOTE]l.

                                                    RESPECTFULLY SUBMITTED
                                                    MICHAEL RAY KENNEDY.
                                                    #TDCJ NO.      1968578
                                                    STEVENSON UNIT

                                                    1525 FM 766

                                                    CUERO, TEXAS
                                                             77954



                                  CERTIFICATE OF SERVICE "                          V
ON THIS DAY 0F19thmonth of October 2015 atrue copy of notice of appeal
was mailed        from the TDCJ STEVENSON UNIT,BY LEGAL MAIL,to                         the Court
Of Appeals of Texas P.O.BOX 12308,capitol Station,Austin TEXAS
78711.
                                                        RESPECTFULLY.




[NOTE 11 e^ t***^1 fr Rodriguez v. State 153 S.W.3d245,248(Tex.App-ElPaso2Cm,n3 pet.)25.2(a)(2).
        it appears EISA testii^ is not an appealble order,this is ballastics not dm.
        UNDER TRAP25.2(c) Taylor V. State 424 S.W 3d 39,41, (Tex.Crim App 2QL4)requires the court of
        appeals to forward appeal 1ants notice of appeal to the trial court,there may even be an error
        of the original motion filed may of been needed to be mailed to the trial court ?
        For this and other reasons an appeal is needed to sort out this Ballistic mystery,and
        jurisdiction, and ENA VS.BALLASnC TESIIN3,appeallable or not....